Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/10/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6-7, 9-13 and 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6 and 9 respectively reciting “the other surface” are indefinite for lacking antecedent basis. For purposes of examination, this limitation will be interpreted as --another surface--.  Accordingly, claims 10-13 reciting “the other surface” should read --the another surface--. 
Claim 2 reciting “each of the one surface” is indefinite, since it’s unclear whether a plurality of “one surface” is part of the invention, i.e., claim 1 merely recites one surface. For purposes of examination, “each of the one surface” limitation will be interpreted as --the one surface--. 

Claim 4 is indefinite for depending therefrom. Accordingly, claim 4 reciting “the insulator” should read --the insulating cover--. 
Claim 3 reciting “the insulators” is indefinite for lacking antecedent basis, which should read --the insulating layers--. 
Claim 7 is rejected for depending on claim 6. 
Claims 10-13 are rejected for depending on claim 9. 
Claims 10 and 13 respectively reciting “the other portion” are indefinite for lacking antecedent basis. 
Claim 18 reciting “each of conductive patterns in the antenna” is indefinite, a conductive pattern has NOT been recited. As a result, scope of this limitation cannot be ascertained. 
There should be a clear recitation of interrelated structure in order to provide a complete and operable antenna module. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 2, 4, 9 and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by “Baek” (US 2018/0337148).
Claim 1: Baek discloses an antenna module (Fig. 9), comprising: 
a wiring structure including a plurality of insulating layers (141, 221) and a plurality of wiring layers (112a, 112b, 132); 
a metal structure (212aG, 212bG) disposed on one (top) surface of the wiring structure, and having a through-portion (region in between 212aG and 212bG); and 
an antenna 210 disposed on the one surface of the wiring structure, wherein at least a portion 213 of the antenna is disposed in the through-portion (see Fig. 9). 

Claims 2 and 4: As best understood, Baek discloses the antenna module of claim 1, further comprising an insulator 230 (Fig. 9) covering at least a portion of each of the one surface and the other surface of the metal structure and at least a portion of a wall surface 213G of the through-portion; 
further comprising a via 213 [0113] extending through the insulator to connect the metal structure to one of the plurality of wiring layers [0114].

Claim 9: As best understood, Baek discloses the antenna module of claim 1, further comprising an electronic component 120 (Fig. 9) disposed on the other surface of the wiring structure, and connected to at least a portion of the plurality of wiring layers (¶¶ [0077]-[0079]), wherein the electronic component comprises a radio frequency integrated circuit (RFRC) [0080].

Claim 19: Baek discloses a passivation layer 230 [0118] covering at least a portion of the antenna and disposed in at least a portion of the through-portion (see Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (cited above) in view of “Lee” (US 2020/0066662). 
Claims 10 and 11: Baek fails to teach an interposer disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers; 
further comprising a molding material disposed on the other surface of the wiring structure, and covering the electronic component.
Lee discloses an interposer 2301 (Fig. 5) disposed on the other surface of the wiring structure, in parallel with the electronic component 2200, and connected to at least the other portion of the plurality of wiring layers 2222; 
further comprising a molding material 2290 disposed on the other surface of the wiring structure, and covering the electronic component 2200 [0051]. 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Baek’s antenna module to include an interposer disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers, further comprising a molding material disposed on the other surface of the wiring structure, and covering the electronic component, in order to . 

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baek (cited above) in view of “So” (US 2020/0028239). 
Claims 12-13: Baek fails to teach a shield can disposed on the other surface of the wiring structure, and surrounding the electronic component; 
further comprising a connector disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers.
So discloses a shield can 210 (Fig. 10) disposed on the other surface of the wiring structure, and surrounding the electronic component 221; further comprising a connector 410 disposed on the other surface of the wiring structure, in parallel with the electronic component 221, and connected to at least the other portion of the plurality of wiring layers 112.
So teaches [0068] “when an antenna module is implemented in a general system-in-package (SIP) type module manner, various semiconductor chips and passive components are mounted on a bottom surface of an antenna substrate by surface mount technology (SMT), and in order to prevent electromagnetic interference (EMI), a shield can covering the semiconductor chips and the passive components is attached to the semiconductor chips and the passive components or the semiconductor chips and the passive components are covered with an epoxy molding compound (EMC), and a metal layer is then formed on an outer surface of the EMC.”
So further teaches [0100] “The connector 410 may be disposed beneath the antenna substrate 100A. The connector 410 may be connected to a coaxial cable, a flexible printed circuit board (FPCB), or the like, to provide physical and/or electrical connection paths to other components in a set, when the 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Baek’s antenna module to include a shield can disposed on the other surface of the wiring structure, and surrounding the electronic component, further comprising a connector disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers, in order to prevent electromagnetic interference (EMI) and provide physical and/or electrical connection paths to components in the antenna module. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Baek (cited above) in view of “Min” (US 2016/0095198). 
Claim 14: Baek fails to expressly teach a heat dissipation member disposed on the one surface of the wiring structure, wherein at least a portion of the heat dissipation member is disposed in the through-portion, wherein the heat dissipation member comprises a thermal interface material (TIM).
Min discloses a heat dissipation member 110 (Fig. 1) disposed on the one surface of the wiring structure (121’, 800), wherein at least a portion of the heat dissipation member is disposed in the through-portion C1 [0046], wherein the heat dissipation member comprises a thermal interface material (TIM) [0070].
Min teaches [0082] “As set forth above, according to the exemplary embodiments of the present disclosure, it is possible to lighten and miniaturize the circuit board and provide the circuit board with the improved heat dissipation performance, in particular, the improved heat dissipation performance in the vertical direction.”
. 

Claims 1, 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “Tsai” (US 9331030) in view of “Baks” (US 2014/0145883). 
Claim 1: Tsai discloses an antenna module, comprising: 
a wiring structure including an insulating layer 230 (Fig. 8) and a plurality of wiring layers 222, 224; 
a metal structure 242 disposed on one (top) surface of the wiring structure, and having a through-portion (vertical portion overlapping with 211); and 
an antenna 211 disposed on the one surface of the wiring structure, wherein at least a portion of the antenna is disposed in the through-portion (see Fig. 8).
Tsai fails to expressly teach the insulating layer being a plurality of insulating layers. 
Baks discloses a plurality of insulating layers D1-D4 (part of 120, Fig. 1)
Baks teaches [0020] “The antenna structure 120 comprises a plurality of laminated layers (L1, L2, L3, L4), wherein each laminated layer (L1, L2, L3, L4) comprises a respective patterned conductive layer (M1, M2, M3, M4) formed on a respective dielectric/insulating layer (D1, D2, D3, D3), which form various components in the antenna structure 120.”


Claim 8: Tsai discloses the antenna module of claim 1, wherein the antenna is connected to at least a portion of the plurality of wiring layers by a connection via 182 (Fig. 8).

Claim 9: Tsai discloses the antenna module of claim 1, further comprising an electronic component 160 (Fig. 8) disposed on the other surface of the wiring structure, and connected to at least a portion of the plurality of wiring layers, wherein the electronic component comprises a radio frequency integrated circuit (RFRC) (see para. Bridging col. 6 and 7).

Claim 18: As best understood, Tsai discloses the antenna module of claim 1, wherein the metal structure has a thickness greater than a thickness of each of the plurality of wiring layers and a thickness of each of conductive patterns in the antenna (see Fig. 8).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Baks as applied to claim 1 above, and further in view of “Kim” (US 2019/0280374). 
Claim 2: As best understood, Tsai fails to expressly teach an insulator covering at least a portion of each of the one surface and the other surface of the metal structure and at least a portion of a wall surface of the through-portion.
Kim discloses an insulator 150a (Fig. 4) covering at least a portion of each of the one surface (top surface of (140a, 200a) and the other surface (bottom surface of 200a) of the metal structure 350b and at least a portion of a wall surface of the through-portion 120a. 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tsai’s invention to include an insulator covering at least a portion of each of the one surface and the other surface of the metal structure and at least a portion of a wall surface of the through-portion, in order to provide structural stability of the antenna module. 
 
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Baks as applied to claim 1 above, and further in view of ‘917 (US 2019/0221917; Kim et al.)
Claim 5: Tsai fails to expressly teach wherein the antenna comprises a dielectric and an antenna pattern disposed on the dielectric.
‘917 discloses wherein the antenna 170 (Fig. 1) comprises a dielectric 173 and an antenna pattern (171, 172) disposed on the dielectric.
‘917 teaches [0051] “The chip antenna 170 may include a dielectric body 173 and first and second electrodes 171 and 172 each disposed on first and second surfaces of the dielectric body 173, and may be disposed to be spaced apart from the plurality of feed vias 120a, 120b, and 120c within the dielectric layers 130a, 130b, 130c, and 140 so that the first or second electrode 171 or 172 is electrically connected to a corresponding wire of at least one wiring layer 210. Accordingly, since the chip antenna 170 may form a stronger radiation pattern in a direction in which the surface of the first or second electrode 171 or 172 is viewed, directivity in the direction in which the surface of the first or second electrode 171 or 172 is viewed may be improved.”


Claim 17: Tsai fails to teach wherein the metal structure comprises copper (Cu).  
 ‘917 discloses wherein the metal structure 120h (Fig. 8E) comprises copper (Cu); 
‘917 teaches [0128] “the director member 110h, the antenna member 115h, the feed via 120h, the electrical connection structure 125h, and the plating member 160h may be formed according to a negative or positive printing method, and may include a metal material (e.g., a conductive material such as copper (Cu), aluminum (Al), silver (Ag), tin (Sn), gold (Au), nickel (Ni), lead (Pb), titanium (Ti), or an alloy thereof).”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to design Tsai’s invention such that wherein the metal structure comprises copper (Cu), in order to facilitate mmWave communications (‘917: ¶ [0003]). 
 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Baks as applied to claim 9 above, and further in view of Lee (cited above). 
Claims 10 and 11: As best understood, Tsai fails to teach an interposer disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers; 
further comprising a molding material disposed on the other surface of the wiring structure, and covering the electronic component.
Lee discloses an interposer 2301 (Fig. 5) disposed on the other surface of the wiring structure, in parallel with the electronic component 2200, and connected to at least the other portion of the plurality of wiring layers 2222; 

Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tsai’s invention to include an interposer disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers, further comprising a molding material disposed on the other surface of the wiring structure, and covering the electronic component, in order to significantly reduce mutual interference between components in the antenna module, and facilitate mm-Wave communications (Lee: ¶ [0003]). 

	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Baks as applied to claim 9 above, and further in view of So (cited above). 
Claims 12-13: Tsai fails to teach a shield can disposed on the other surface of the wiring structure, and surrounding the electronic component; 
further comprising a connector disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers.
So discloses a shield can 210 (Fig. 10) disposed on the other surface of the wiring structure, and surrounding the electronic component 221; further comprising a connector 410 disposed on the other surface of the wiring structure, in parallel with the electronic component 221, and connected to at least the other portion of the plurality of wiring layers 112.
So teaches [0068] “when an antenna module is implemented in a general system-in-package (SIP) type module manner, various semiconductor chips and passive components are mounted on a bottom surface of an antenna substrate by surface mount technology (SMT), and in order to prevent 
So further teaches [0100] “The connector 410 may be disposed beneath the antenna substrate 100A. The connector 410 may be connected to a coaxial cable, a flexible printed circuit board (FPCB), or the like, to provide physical and/or electrical connection paths to other components in a set, when the antenna module 500A is disposed in the set. A material, a shape, or the like, of the connector 410 is not particularly limited, and may be any known material, shape, or the like.”
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to modify Tsai’s invention to include a shield can disposed on the other surface of the wiring structure, and surrounding the electronic component, further comprising a connector disposed on the other surface of the wiring structure, in parallel with the electronic component, and connected to at least the other portion of the plurality of wiring layers, in order to prevent electromagnetic interference (EMI) and provide physical and/or electrical connection paths to components in the antenna module. 
 
Allowable Subject Matter
Claims 3, 6-7 and 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASAN ISLAM/Primary Examiner, Art Unit 2845